Citation Nr: 1813915	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus, due to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1973 to August 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in October 2015, when it was remanded for further development.  The matter now returns to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran served on active duty at U-Tapao Air Force Base in Thailand beginning in May 1974.

2.  The evidence is at least in equipoise as to whether the Veteran's living quarters placed him near the air base perimeter while he was stationed at U-Tapao. 

3.  The Veteran is diagnosed with diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determination for the claim on appeal.

Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus is included in the list of enumerated diseases.  The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or have other service qualifying for presumptive exposure to herbicide agents, then other exposure to herbicide agents must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide agent-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicide agents is not presumed in such instances.  However, once other exposure to herbicide agents has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide agent-related diseases is applicable.

VA procedures for verifying exposure to herbicide agents in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide agent exposure should be conceded on a facts-found or direct basis.  A veteran may submit the dates, location and nature of the alleged exposure, which will be referred to the Joint Services Records Research Center (JSRRC) for a formal finding concerning herbicide agent exposure.  See M21-1, Part IV.ii.1.H.5.b.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The Board finds that the Veteran has a current disability of diabetes mellitus as VA treatment records during the appeal period reflect he has been diagnosed with such disability.  See, e.g., August 2015 VA treatment record.

The Veteran contends that his barracks were in the back of his base at U-Tapao, near the perimeter, and that as a result he was exposed to herbicide agents during his service in Thailand.  

The Veteran's DD Form 214 indicates that the Veteran was an aircraft maintenance specialist.  Personnel records show that the Veteran served for at least 65 days at U-Tapao Air Force Base in Thailand beginning in May 1974.  The Board acknowledges that the Veteran contends that per his memory, his assignment was extended beyond 65 days for about six months.  Although his service personnel records do not fully reflect such extension of his service in Thailand, in October 2016 the Veteran submitted a service personnel record that reflects his orders to report to the Military Air Terminal at Don Muang RTAFP in Bangkok, Thailand in September 1974 for departure processing.  Hence, his service records do support that he was in Thailand for more than the initial 65 days that began in May 1974.  

The Veteran's MOS was not that of security policeman, security patrol dog handler, or member of a security police squadron and the evidence does not specifically show that his duties as an aircraft maintenance specialist took him to the perimeter of U-Tapao Air Force Base.  However, the Veteran has consistently reported throughout the appeal that his barracks were located near the rear perimeter of U-Tapao.  For example, in an October 2016 statement he reported that his barracks were so close to the perimeter that he "remember[s] vividly sitting on the back steps and could almost spit and hit the perimeter fence."  The record does not contain evidence reflecting that the Veteran's assigned barracks were near the rear perimeter of U-Tapao.  However, his personnel records support that he was stationed at U-Tapao and the Veteran is competent to report regarding the circumstances of his experiences in service.  Moreover, the Board finds his statements regarding the location of his barracks to be credible as his reports regarding such have been consistent.  Additionally, his assertion that his living conditions consisted of being at or very near the perimeter of U-Tapao is not contradicted by any evidence of record.  Therefore, the Board resolves any reasonable doubt in favor of the Veteran and concludes that he was exposed to herbicide agents during his service at U-Tapao Air Force Base in Thailand.  As such, he is entitled to the presumption of service connection under 38 C.F.R. § 3.309(e) for diabetes mellitus and service connection is granted.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


